Order entered March 26, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01178-CR

                           GEORGE GUO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-00090-M

                                      ORDER

      The reporter’s record was originally due November 22, 2019. The Court

granted two extension requests making it due February 28, 2020. To date, the

reporter’s record has not been filed and we have had no further communication

from court reporter Belinda Baraka.

      We ORDER the reporter’s record filed on or before April 15, 2020. We

caution Ms. Baraka that the failure to file the reporter’s record by that date may

result in the Court taking whatever action it deems appropriate to ensure that this
appeal proceeds in a more timely fashion, which may include ordering that she not

sit as a court reporter until the record in this appeal is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, court

reporter, 194th Judicial District Court; and to counsel for all parties.




                                                 /s/    BILL PEDERSEN, III
                                                        JUSTICE